DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 01/25/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was considered by the examiner.

Drawings
The drawings were received on 04/09/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a photographing unit for obtaining…” in claims 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see [0040].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Michniewicz et al. US 2019/0204236 A1, hereafter Michniewicz.

Regarding claim 1, Michniewicz discloses a defect inspection device for determining anomaly of an inspection object (inspecting one or more features of a unit under test (UUT) [abstract], the device including:
a lighting system which includes, a light source for transmitting light onto the inspection object (light source 130 of the system 110 can be any source of illumination configured to project illumination (e.g., in the direction of the UUT 140)) [0037]; and 
a dynamic diffuser capable of controlling a diffusivity of light transmitted onto the inspection object (in operation, the diffuser screen 150 is configured to lessen and/or remove directional properties of an intensity pattern of specular illumination 135 projected onto the diffuser screen 150 by the light source 130…is configured to shape, spread, and/or disperse focused, specular illumination 135; the diffuser screen can be active, and can be programmed or otherwise configured to project and/or exhibit a specific pattern) [0038; 0039], wherein the dynamic diffuser is located between the light source and the inspection object (the light source 130 is a projector configured to focus specular illumination 135 toward the diffuser screen 150 and/or the UUT 140) [0037];
one or more processors (system 110) [FIG. 1] for controlling the dynamic diffuser based on characteristics of the inspection object (the light source 130 can be configured to automatically adjust the illumination profile (e.g., based on feedback from the machine 120, the signal processing hardware and/or software, and/or other components of system 110)…various components of system 110…can identify, for example, adjustments (e.g., calibration and/or source map) that be used to modify the pattern of illumination by adjusting the light source 130 and/or the diffuser screen 150…the system can create and/or adjust an illumination profile…customized to a feature of the UUT) [0051].

Regarding claim 2, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
Minchniewicz further discloses a diffusivity of light passing through the dynamic diffuser is adjusted by the one or more processors (in operation, the diffuser screen 150 is configured to lessen and/or remove directional properties of an intensity pattern of specular illumination 135 projected onto the diffuser screen 150 by the light source 130…is configured to shape, spread, and/or disperse focused, specular illumination 135; the diffuser screen can be active, and can be programmed or otherwise configured to project and/or exhibit a specific pattern; various components of system 110…can identify, for example, adjustments (e.g., calibration and/or source map) that be used to modify the pattern of illumination by adjusting the light source 130 and/or the diffuser screen 150) [0038; 0039; 0051].

Regarding claim 4, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
Minchniewicz further discloses an arrangement state of the dynamic diffuser is adjusted by the one or more processors (in operation, the diffuser screen 150 is configured to lessen and/or remove directional properties of an intensity pattern of specular illumination 135 projected onto the diffuser screen 150 by the light source 130…is configured to shape, spread, and/or disperse focused, specular illumination 135; the diffuser screen can be active, and can be programmed or otherwise configured to project and/or exhibit a specific pattern; various components of system 110…can identify, for example, adjustments (e.g., calibration and/or source map) that be used to modify the pattern of illumination by adjusting the light source 130 and/or the diffuser screen 150) [0038; 0039; 0051].

Regarding claim 5, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
Minchniewicz further discloses the dynamic diffuser is controlled, by the one or more processors, to transmit light having different diffusivity for each area of a surface of the inspection object according to the surface characteristics of the inspection object (system 110 is not limited to uniformly illuminating curved feature(s) of a UUT, and a person skilled in the art will readily recognize that the system 110 can be used to illuminate (e.g., uniformly or otherwise) other features of a UUT having various shapes, contours, and/or characteristics).

Regarding claim 6, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
Minchniewicz further discloses a photographing unit for obtaining an image data (in the embodiment illustrated in FIG. 1, the machine 120 is a camera…for machine vision) [0040]; 
wherein the one or more processors, recognize the inspection object from the obtained image data, determine a diffusivity of light to be transmitted onto a recognized inspection object. and control the dynamic diffuser based on the determined diffusivity of light (the light source 130 can be configured to automatically adjust the illumination profile (e.g., based on feedback from the machine 120, the signal processing hardware and/or software, and/or other components of system 110)…various components of system 110…can identify, for example, adjustments (e.g., calibration and/or source map) that be used to modify the pattern of illumination by adjusting the light source 130 and/or the diffuser screen 150…the system can create and/or adjust an illumination profile…customized to a feature of the UUT) [0051].

Regarding claim 7, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
Minchniewicz further discloses a photographing unit for obtaining an image data (in the embodiment illustrated in FIG. 1, the machine 120 is a camera…for machine vision) [0040]; 
wherein the one or more processors, recognize a reflectivity of light on a surface of an inspection object from the obtained image data (when features of a UUT are curved, specular illumination sources leave hotspots or saturated areas where the brightfield illumination and feature geometry interact to reflect more light to the machine from some regions of the features and less from others; adjust the illumination profile…to make the illumination profile more uniform and/or even further below the saturation level of the machine) [0026; 0027], determine a diffusivity of light to be transmitted onto the inspection object based on the recognized reflectivity of light on a surface of the inspection object, and control the dynamic diffuser based on the determined diffusivity of light (the light source 130 can be configured to automatically adjust the illumination profile (e.g., based on feedback from the machine 120, the signal processing hardware and/or software, and/or other components of system 110)…various components of system 110…can identify, for example, adjustments (e.g., calibration and/or source map) that be used to modify the pattern of illumination by adjusting the light source 130 and/or the diffuser screen 150…the system can create and/or adjust an illumination profile…customized to a feature of the UUT) [0051].

Regarding claim 13, non-transitory computer readable medium claim 13 is drawn to the instructions performed by device claim 1.  Therefore, non-transitory computer readable medium claim 13 corresponds to device claim 1 and is rejected for the same reasons of unpatentability as used above.

Regarding claim 14, claim 14 are drawn to a method performed by device claim 1, and is therefore rejected in the same manner as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Michniewicz in view of Mao et al. US 2017/0045203 A1, hereafter Mao.

Regarding claim 3, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
However, while Michniewicz discloses an adjustable diffuser screen, Michniewicz fails to explicitly disclose the dynamic diffuser includes LCD film, and a transparency of the LCD film is adjusted by the one or more processors.
Mao, in an analogous environment, discloses the dynamic diffuser includes LCD film, and a transparency of the LCD film is adjusted by the one or more processors (switchable diffuser and/or grating based on LCD materials) [0055].
Michniewicz and Mao are analogous because they are both related to configurable lighting devices with diffusers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diffuser made of LCD materials, as disclosed by Mao, with the invention disclosed by Michniewicz, the motivation being providing a variety of controllable optical modulators [0055].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Michniewicz hereafter Liu et al. US 2016/0377477 A1, hereafter Liu.

Regarding claim 8, Michniewicz addresses all of the features with respect to claim 1 as outlined above.
(in the embodiment illustrated in FIG. 1, the machine 120 is a camera…for machine vision) [0040];
wherein the one or more processors, recognize the inspection object from the image data obtained by the photographing unit (create and/or adjust illumination profile for one or more features of the UUT 140) [0037.
However, while Michniewicz discloses an adjustable diffuser screen, Michniewicz fails to explicitly disclose control the dynamic diffuser to have at least two different transparency, when a diffusivity of light required in at least one area of a surface of the inspection object is different from the other areas.
Liu, in an analogous environment, discloses control the dynamic diffuser to have at least two different transparency, when a diffusivity of light required in at least one area of a surface of the inspection object is different from the other areas (sequentially detecting brightness values at the detections S100; sequentially detecting transparencies of the diffusers of one of the detection sites S101; selecting and respectively disposing the diffusers corresponding to larger ones of the transparencies over the detection sites corresponding to smaller ones of the brightness values, and selecting and respectively disposing the diffusers over the detection sites corresponding to larger ones of the brightness values S102) [FIG. 2A].
Michniewicz and Liu are analogous because they are both related to configurable lighting devices with diffusers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adjust diffusivity over different sites/regions, as disclosed by Liu, with the invention disclosed by Michniewicz, the motivation being uniformity [0005].

Regarding claim 9, Michniewicz and Liu address all of the features with respect to claim 8 as outlined above.
Liu further discloses the operation of controlling the dynamic diffuser to have at least two different transparency includes, an operation of controlling each region of the dynamic diffuser to have different transparency (sequentially detecting brightness values at the detections S100; sequentially detecting transparencies of the diffusers of one of the detection sites S101; selecting and respectively disposing the diffusers corresponding to larger ones of the transparencies over the detection sites corresponding to smaller ones of the brightness values, and selecting and respectively disposing the diffusers over the detection sites corresponding to larger ones of the brightness values S102) [FIG. 2A].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adjust diffusivity over different sites/regions, as disclosed by Liu, with the invention disclosed by Michniewicz, the motivation being uniformity [0005].

Regarding claim 10, Michniewicz and Liu address all of the features with respect to claim 8 as outlined above.
Liu further discloses the operation of controlling the dynamic diffuser to have at least two different transparency includes, an operation of controlling the dynamic diffuser sequentially to have different transparency (sequentially detecting brightness values at the detections S100; sequentially detecting transparencies of the diffusers of one of the detection sites S101; selecting and respectively disposing the diffusers corresponding to larger ones of the transparencies over the detection sites corresponding to smaller ones of the brightness values, and selecting and respectively disposing the diffusers over the detection sites corresponding to larger ones of the brightness values S102) [FIG. 2A].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adjust diffusivity over different sites/regions, as disclosed by Liu, with the invention disclosed by Michniewicz, the motivation being uniformity [0005].

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Hoyer US 2005/0052735 A1 discloses an adjustable size and shape diffuser to vary the transparency
Yacoubian US 2021/0356408 A1 discloses a moving diffuser for monitoring manufacturing parts
Yavets-Chen et al. US 2011/0181873 A1 discloses a defect detection device with a LCD variable diffuser

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485